MoGas Pipeline LLC Section 8.3FERC GAS TARIFFFORM OF SERVICE AGREEMENTSecond
Revised Volume No. 1RATE SCHEDULE FTVersion 1.0.0

    
Exhibit 10.14.1


MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-SPR-1001
Agreement Dated 10/30/2020


This Firm Service Transportation Agreement ("Agreement"), is made and entered
into between MoGas Pipeline LLC, a Delaware limited liability company
("Transporter") and the party identified as Shipper in this Agreement.


In consideration of the promises and of the mutual covenants herein contained,
the parties do covenant and agree as follows:


ARTICLE I SCOPE OF AGREEMENT


Subject to the terms, conditions and limitations hereof and of Transporter's
Rate Schedule FT and Transporter's General Terms and Conditions, Transporter
agrees to receive, transport and deliver on a firm basis thermally equivalent
volumes of gas, adjusted for the Fuel and Gas Loss Retention Quantity, up to the
Maximum Daily Quantity (MDQ).


ARTICLE II TERM OF AGREEMENT


This Agreement shall become effective and continue in effect as set forth
herein. If renewable following the primary term, this Agreement may be
terminated by either party upon prior written notice.


ARTICLE III RATE SCHEDULE


Shipper shall pay Transporter for all services rendered hereunder at rates filed
under Transporter's Rate Schedule FT and as the same may be revised and changed.
The rates to be charged Shipper for services under this Agreement shall be, the
maximum rate filed for that service unless Shipper and Transporter have
otherwise agreed in writing. The rates charged Shipper for firm transportation
hereunder shall not be more than the maximum rate applicable to such service,
nor less than the minimum rate for such service.


This Agreement and all terms and provisions contained or incorporated herein are
subject to the provisions of Transporter's Rate Schedule FT and of Transporter's
General Terms and Conditions on file with the Federal Energy Regulation
Commission or other duly constituted authorities having jurisdiction, and as the
same may be legally amended or superseded. The Rate Schedule and General Terms
and Conditions are by this reference made a part hereof.


ARTICLE IV RECEIPT POINT(S) AND DELIVERY POINT(S)


Natural gas to be received for the account of Shipper hereunder shall be
received on the outlet side of the measuring station(s) at or near the point(s)
of receipt, as specified in Appendix A.


Natural gas to be delivered for the account of Shipper hereunder shall be
delivered on the outlet side of the measuring station(s), if any, at or near the
point(s) specified in Appendix A.


Additional information concerning receipt and delivery points is set forth on
Appendix A to this Agreement which is incorporated herein by reference.









--------------------------------------------------------------------------------

MoGas Pipeline LLC Section 8.3FERC GAS TARIFFFORM OF SERVICE AGREEMENTSecond
Revised Volume No. 1RATE SCHEDULE FTVersion 1.0.0



MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-SPR-1001
Agreement Dated 10/30/2020


Page 2


ARTICLE V QUALITY


All natural gas tendered for transportation to Transporter for the account of
shipper at the Receipt Point(s) shall conform to the quality specifications set
forth in the General Terms and Conditions, as revised from time to time.
Transporter may receive gas not forming to the quality specifications if
treatment facilities on Transporter's system will bring such gas into
conformance with the quality specifications. Transporter may refuse to receive
on a non-discriminatory basis any gas for transportation which does not meet
such quality specifications and will not be treated to meet the quality
specifications.


ARTICLE VI ASSIGNMENT


This Agreement shall be binding upon and inure to the benefit of any
successor(s) to either Transporter or Shipper by merger, consolidation of
acquisition. Either Transporter or Shipper may assign or pledge this Agreement
and all rights and obligations under the provisions of any mortgage, deed or
trust, indenture or other instrument which it has executed or may execute
hereafter as security for indebtedness; otherwise, neither Transporter nor
Shipper shall assign this Agreement or any of its rights hereunder without first
having obtained formal written consent of the other(s). Such consent shall not
be unreasonably withheld.


ARTICLE VII INTERPRETATION AND MODIFICATIONS


The interpretation and performance of this Agreement shall be in accordance with
the laws of the state of Missouri.


ARTICLE VIII AGREEMENTS BEING SUPERSEDED


When this Agreement becomes effective, it shall supersede and cancel any other
firm transportation agreements between the parties for the same service.


ARTICLE IX CERTIFICATIONS


By executing this Agreement, Shipper certifies that: (1) Shipper has title to,
or a current contractual right to deliver the gas to be transported by
Transporter; (2) Shipper has, or will have, entered into all arrangements
necessary for the commitment of deliveries to Transporter ; and (3) Shipper has
a sales and, as applicable, a transportation contract(s) or will enter into such
sales and, as applicable, a transportation contract(s) with the party ultimately
receiving the gas, prior to the commencement of service.

























--------------------------------------------------------------------------------

MoGas Pipeline LLC Section 8.3FERC GAS TARIFFFORM OF SERVICE AGREEMENTSecond
Revised Volume No. 1RATE SCHEDULE FTVersion 1.0.0



MoGas Pipeline LLC
FORM OF SERVICE AGREEMENT (RATE SCHEDULE FT)
Contract No. FRM-SPR-1001
Agreement Dated 10/30/2020
Page 3


ARTICLE X SPECIFIC INFORMATION


Firm Transportation Service Agreement between MoGas Pipeline LLC ("Transporter")
and Spire Missouri, Inc. f/k/a Laclede Gas Company ("Shipper").


Contract Number FRM-SPR-1001                     Effective Date 11/01/2020


Primary Term 10.00 years
Renewal Term-month to month - - Yes- - XXX Other
Termination Notice 365 Days
Right of First Refusal: Yes




Transporter     MoGas Pipeline LLC
329 Josephville Road
Wentzville, Missouri 63385


Shipper         Spire Missouri,Inc. f/k/a Laclede Gas Company
700 Market St, 1st Floor
St. Louis, Missouri. 63101


Maximum Daily Quantity: 145,600 Dth per day


The rate charged will be the maximum transportation rate unless otherwise agreed
to in writing.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their Presidents or Vice Presidents as duly authorized officers, the day and
year first above written.


Effective Date: 11/01/2020



MoGas Pipeline LLCBy:/s/ Cy ZebotName:Cy ZebotTitle:SVPSpire Missouri Inc.By:/s/
George E. GodatName:George E. GodatTitle:Vice President and General Manager










--------------------------------------------------------------------------------

MoGas Pipeline LLC Section 8.3FERC GAS TARIFFFORM OF SERVICE AGREEMENTSecond
Revised Volume No. 1RATE SCHEDULE FTVersion 1.0.0



APPENDIX A
Contract No. FRM-SPR-1001
Agreement Dated 10/30/2020


Page 1


To the Firm Transportation Service Agreement between MoGas Pipeline LLC
("Transporter") and Spire Missouri f/k/a Laclede Gas Company ("Shipper"),
Contract Number FRM-SPR-1001.



Point of
Receipt
Meter No.Maximum
Receipt PressureMaximum Daily Receipt QuantityProvision for
Incre. FacilityPEPL05237n/a25,000NoSpire
STLn/a90,600NoREX44936n/a30,000NoQuality Waivers: NoPoint of
Delivery
Meter No.Maximum Daily
Delivery QuantityPriority
DateProvision for
Incre. FacilityMRT701011/1/2020NoWest Alton421011/1/2000NoSpire
STL011/1/2000NoOrchard Farm35010011/1/2000NoSt. Peters40070,00011/1/2000NoSt
Paul32010011/1/2020NoWentzville50015,00011/1/2020NoWashington
CG4105,00011/1/2020NoSouth Point44048,00011/1/2020NoUnion
#15101,70011/1/2020NoUnion #263050011/1/2020NoSt Clair #14301,00011/1/2020NoSt
Clair #243120011/1/2020NoSullivan #14702,80011/1/2020NoSullivan
#24711,20011/1/2000No






























--------------------------------------------------------------------------------

MoGas Pipeline LLC Section 8.3FERC GAS TARIFFFORM OF SERVICE AGREEMENTSecond
Revised Volume No. 1RATE SCHEDULE FTVersion 1.0.0



APPENDIX A
Contract No. FRM-SPR-1001
Agreement Dated 10/30/2020


Page 2


Transport rate discount
The contract MDQ of 145,600 Dth will be provided at a discount reservation rate
of $3.666/Dth/month for period 11/1/2020 thru 10/31/2030. This rate shall apply
to all MoGas receipts and Spire Missouri delivery points in Zone 1 that are
within Shipper's service territory.


This Appendix A supersedes and cancels any previously effective Appendix A to
this Firm Transportation Service Agreement.


Effective Date: 11/01/2020





MoGas Pipeline LLCBy:/s/ Cy ZebotName:Cy ZebotTitle:SVPSpire Missouri Inc.By:/s/
George E. GodatName:George E. GodatTitle:Vice President and General Manager


